Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is made of receipt and entry of the amendment filed on 03/18/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
           Claims 1, 5, 8, 11, 14, 17 and 20 read on the elected species and have been examined on the merits.  (Claims 9, 12, 15, and 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-5, 8, 11, 14, 17 and 20 are rejected under 35 USC 103(a) as being unpatentable over Lim et al. ( KR-10-0778078-The English Translation of Jeong et al. KR 2007079683 DWPI abstract) in view of Kim et al. (KR 2008084477 DWPI abstract), Bomstein (WO 2012090205 DWPI abstract), Han et al. (KR 2012005896 DWPI . 
	A method for treating colitis (i.e. colitis includes irritable bowel syndrome or inflammatory bowel disease as disclosed in Applicant’s specification on page 2) in a subject in need thereof comprising administering to the subject an effective amount of composition comprising an alcohol-soluble fraction (i.e. either a C1 to C2 alcohol soluble fraction or a C4, butanol-soluble fraction) of Anemarrhena asphodeloides Bunge obtained by the extraction solvent selected from water, a C1 to C2 alcohol, or a multi-step mixed solvent extraction process thereof and further comprising a butanol-soluble fraction of Galla Rhois extract and a butanol-soluble fraction of Codonopsis lanceolata extract and a Coptis extract is claimed.  
	Lim (The English Translation) teaches a composition comprising an alcoholic extract/fraction obtained by the extraction solvent selected from water, C1 to C2 such as the alcohols of methanol or ethanol and/or a butanol which is a C4 alcohol or a multi-step mixed solvent extraction process thereof of Anemarrhena asphodeloides Bunge to treat inflammatory bowel disease [Please note that colitis includes irritable bowel syndrome or inflammatory bowel disease as disclosed in Applicant’s specification on page 2] in a subject (see Lim’s entire document including e.g.-title, abstract, page 6, paragraph 3 and page 7, first and second paragraphs of the translation and see also Jeong’s entire document including e.g.-pages 1-2). The combination of these solvents is considered to teach Applicant’s claims drawn to the water and alcohol//butanol fractions of Anemarrhena asphodeloides Bunge.  Lim, however, does not teach the further 
	Kim beneficially teaches a composition comprising a Galla Rhois extract to treat a digestive disease such as colitis in a subject [Please note that one of ordinary skill in the art would inherently apply the butanol-soluble fraction because Applicant has not claimed a claim limitation regarding isolating the butanol-soluble fraction] (see entire document including e.g.-pages 1-3). 
Bomstein beneficially teaches a composition comprising a Galla Rhois extract to treat a digestive disease such as colitis or inflammatory bowel disease in a subject [Please note that one of ordinary skill in the art would inherently apply the butanol-soluble fraction because Applicant has not claimed a claim limitation regarding isolating the butanol-soluble fraction] (see entire document including e.g.-pages 1-9).
Han beneficially teaches a composition comprising a Codonopsis lanceolata extract to treat a digestive disease such as colitis in a subject [Please note that one of ordinary skill in the art would inherently apply the butanol-soluble fraction because Applicant has not claimed a claim limitation regarding isolating the butanol-soluble fraction] (see entire document including e.g.-pages 1-5).
Okada beneficially teaches a composition comprising a Codonopsis lanceolata extract to treat a digestive disease such as colitis or inflammatory syndrome in a subject [Please note that one of ordinary skill in the art would inherently apply the butanol-soluble fraction because Applicant has not claimed a claim limitation regarding isolating the butanol-soluble fraction] (see entire document including e.g.-title, abstract, paragraphs 0028, 0057, 0155 and claims and especially claim 15).

Li beneficially teaches a composition comprising a Coptis extract (i.e. a Coptis chinensis extract) to treat a digestive disease such as colitis in a subject (see entire document including e.g.-pages 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lim’s composition by further including a butanol-soluble fraction of Galla Rhois extract, a butanol-soluble fraction of Codonopsis lanceolata extract and a Coptis extract (as active ingredients) within Lim’s composition and as beneficially taught by Kim, Bomstein, Han, Okada, Chen and Li, as well as to administer such composition for the same purpose to treat colitis (i.e. colitis includes irritable bowel syndrome or inflammatory bowel disease as disclosed in Applicant’s specification on page 2) in a subject in need thereof.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges of each active ingredient within the claimed composition and the cited reference of Lim, substituting each claimed alcoholic solvent for another – such as the alcoholic solvents of the claimed C1-C8, with a reasonable expectation of success to obtained the desired extract/fraction, based on their similar polarity) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Furthermore, as the reference indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references [Please note that prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
With respect to the art rejection above, please also note that the patentability of a product does not depend upon the method of production (i.e. obtaining an extract from an Anemarrhena asphodeloides in a particular manner as claimed in claims 1 and 8).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process” (see, e.g. MPEP 2113). 

Response to Arguments
Applicant’s arguments submitted on 03/18/2021 have been carefully considered but are not deemed persuasive. 
           Applicant argues that the combination composition showed unexpectedly superior effects in preventing, improving, or treating colitis as compared to the use of the same amount of a butanol-soluble fraction of an Anemarrhena asphodeloides Bunge extract, as compared to the same amount of a butanol-soluble fraction of a Galla Rhois extract, and as compared to the use of the same amount of a butanol-soluble 
	Examiner, however, still maintains that it appears to Examiner that independent claims 1 (and the dependent claims) are still not commensurate in scope to the showings/evidence provided to conclude synergy exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.]  Applicant claims synergy within its response for the weight ratio within independent claim 1 of 2:1:1 and 1:1:1 but Applicant has only shown synergy at the weight ratio of 1:1:1.   Examiner has noted that the evidence that Applicant provides appears to demonstrate synergy only for 1:1:1 by the result of administering the prep. Ex. 32 outperformed what would have been expected based on a simple additive combination of the separate components into the same unit dosage. Furthermore, Examiner also has noted that the evidence that Applicant provides appears not to demonstrate synergy for is 2:1:1 by the result of administering the Prep. Ex. 20 outperformed what would have been expected based on a simple additive combination of the separate components into the same unit dosage when each are used alone. Therefore, again, it appears (especially within independent claim 1) that Applicant has not provided working examples within Applicant’s specification or Applicant’s response to demonstrate that a composition with all the claimed active ingredients within all claimed specific amount/ranges/ratios functions (only evidence for 1:1:1 weight ratio) better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)]. Therefore, applicant’s specification does not support unexpected results.  
Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655